DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebiko, et al. (US 20200027909 A1.)
	Regarding claim 1, Ebiko, et al. (hereafter, “Ebiko”) discloses an image sensor (Fig. 1) comprising:
a first tap (Fig. 4, TRG1/FD1/FDG1/AMP1/SEL1; hereafter, collectively referred to as “Tap 1”) configured to capture and accumulate signal carriers [0075]; and
a second tap (Fig. 4, TRG2/FD2/FDG2/AMP2/SEL2; hereafter, collectively referred to as “Tap 2”) spaced apart a set distance from the first tap (shown in Fig. 4)


Regarding claim 2, Ebiko discloses claim 1, wherein the first tap (Tap 1) and the second tap (Tap 2) are configured to receive different control signals (TRG1g and TRG2g, respectively) having a set potential difference therebetween (electric field gradient, [0128.])

Regarding claim 3, Ebiko discloses claim 1, wherein:
the first tap is disposed at an upper-left vertex region of the unit pixel (Tap 1 in upper left corner, shown in Fig. 4); and
the second tap is disposed at a lower-right vertex region of the unit pixel (Tap 2 in lower right corner, shown in Fig. 4).

Regarding claim 4, Ebiko discloses claim 1, wherein:
the first tap and the second tap are arranged along a diagonal line that forms a set angle with respect to one side of the unit pixel (Tap 1 and Tap 2 are arranged at diagonal corners from one another, shown in Fig. 4.)

Regarding claim 5, Ebiko discloses claim 1, wherein each of the first tap (Tap 1) and the second tap (Tap 2) includes:

a detector configured to detect the signal carriers [0049.]

Regarding claim 15, Ebiko discloses an image sensor (Fig. 1) comprising:
a pixel array (21) configured to include a plurality of unit pixels (10) arranged in a matrix shape and contiguous to each other (shown in Fig. 1); and
a plurality of taps (Fig. 4, Tap 1/Tap 2) disposed at vertex regions (Tap 1 and Tap 2 positioned at the corner of each PD, shown in Fig. 4) of the plurality of unit pixels respectively, each unit pixel being associated with two of the plurality of taps (shown in Figs. 2/4),
wherein, for each unit pixel, the associated two taps arranged diagonally within that unit pixel (shown in Fig. 4.)

Regarding claim 16, Ebiko discloses claim 15, wherein:
the plurality of taps is arranged to form a triangular shape in adjacent unit pixels (inherent; because Tap 1 and Tap 2 are formed at opposing corners as shown in Fig. 4, then an adjacent pixel that also has a corner tap would always form a three-sided shape.)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko in view of Sano (US 20190342510 A1.)
Regarding claim 6, Ebiko discloses claim 5.  However, while Ebiko does disclose the use of a holes as a signal carrier [0246] and a detector to detect a signal carrier [0049], the reference fails to disclose a specific structure, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Sano.
Sano discloses an image sensor with two-tap pixels (Fig. 10), similar to Ebiko.  Additionally, Sano discloses that each tap (signal extraction unit, 65) includes a controller (voltage application unit, 73; [0158]) to generate a hole current including the signal carriers [0550] in response to control signals have different phases [0185-0191] and a detector configured to detect the signal carriers (71).  Sano further discloses that each controller (73) is formed in a circular shape (Figs. 9, 10.)
Because Ebiko discloses that it can be modified use holes as the signal carriers for the same purpose [0246], it would be obvious to one of ordinary skill in the art that the structure of Sano could be used to substitute for the transistors of Ebiko in order to provide a structure that can perform such a modification.  Therefore, it would be 

Regarding claim 20, Ebiko discloses an image sensor (Fig. 1) including an array of unit pixels (21), wherein each unit pixel includes:
a first tap (Fig. 4, Tap 1) configured to capture and accumulate signal carriers [0075] within a hole current [0246]; and
a second tap (Fig. 4, Tap 2) configured to provide the hole current through a controller (for example, shown in Fig. 10),
wherein the first and second taps are separated from each other by a longest distance within the unit pixel (Fig. 4, Tap 1 and Tap 2 are at opposing corners).

However, Ebiko fails to disclose a rectilinear-shapred detection node, that the controller is formed in a round shape within the unit pixel, and wherein the rectilinear-shaped detection node extends in a direction perpendicular to a diagonal extending between the first and second taps.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, as taught by Sano.
Sano discloses an image sensor with two-tap pixels (Fig. 11), similar to Ebiko.  Additionally, Sano discloses that each tap (signal extraction unit, 65) includes a controller (voltage application unit, 73; [0158]) to generate a hole current including the signal carriers [0550] in response to control signals have different phases [0185-0191] and a detector configured to detect the signal carriers (71).  Sano further discloses that 
Because Ebiko discloses that it can be modified use holes as the signal carriers for the same purpose [0246], it would be obvious to one of ordinary skill in the art that the structure of Sano could be used to substitute for the transistors of Ebiko in order to provide a structure that can perform such a modification.  Additionally, when the two teachings are combined, the signal extraction units of Sano would be positioned at the same corner positions disclosed in Ebiko, and thus the combined system would position the rectilinear-shaped detection node for each tap to extend in a direction perpendicular to a diagonal extending between the first and second taps.
Therefore, it would be obvious to use the signal extraction units of Sano in order to perform the hole signal carrier operation disclosed by Ebiko.

Allowable Subject Matter
Claim 7 - 14 and 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Moriyama (US 20200003874 A1) discloses an imaging device with two-tap unit pixels.
Fotopoulou, et al. (US 20170194367 A1) discloses a current assisted radiation device.
Van der Tempel, et al. (US 20190025414 A1) discloses a detector device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/Primary Examiner, Art Unit 2698